DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 189-191 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in the original disclosure for any and all amine compounds being disposed as a monolayer, as claimed in claim 189. There is no support in the original disclosure for 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 30, 189, 190 and 192 is/are rejected under 35 U.S.C. 102, (a)(1) as being anticipated by Pinto et al. “Adsorption and Activation of CO2 by Amine-Modified Nanoporous Materials…”.
Regarding claims 1 and 30, the reference teaches the interaction of CO2 with the amine-modified surface of a nanoporous material (Pg. 1388, left column, 3rd para.). The surface of the Nanoporous material is modified with the amine therefore, the pore openings will be covered with the amine. This is further evidenced by the comparison in porosity of the bare and functionalized nanoporous material. The functionalized 
Regarding claims 2, 3 and 5, the Pinto reference also teaches that it is known to use ethylenediamine functionalization (Pg. 1390, left column, last paragraph, last line). One skilled in the art would envisage using this amine. ‘
Regarding claim 189, the reference of Pinto shows a figure in the Abstract where the amine is present as a monolayer on the opening or surface. 
Regarding claim 190, the reference also teaches that the nanostructure is mixed with an amine solution to functionalize it (Pg. 1388, left column, para 5). This will mostly expose the outer pores and surfaces. One skilled in the art would expect that not 100% 
Regarding claim 192, the reference also teaches that the nanostructure is mixed with an amine solution to functionalize it (Pg. 1388, left column, para 5). This will deposit the amine at the surface opening of the pores. 

Claim(s) 1, 2, 3, 7-9, 12, 30, 190 and 192 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donald et al. “Capture of Carbon Dioxide from Air and Flue Gas in the Alkylamine Appended Metal−Organic Framework…”
Regarding claims 1, 8, 9 and 30, the reference teaches a nanoporous metal organic framework material grafted with amines for carbon dioxide capture (Abstract). The diameter of pores is disclosed as 18 Angstrom (Abstract), so this is considered as nanoporous. The CO2 is considered as the guest material and is captured in the pores (Pg. 7062, left column, first full paragraph). The reference also teaches that the amine is on the surface of the pores and even blockages the openings (Pg. 7060, right, column, 2nd para). The reference teaches suspending the nanostructure in a mixture of amine for functionalization (Pg. 7060, left column, paras 3 and 4). This suspension will support the amine on the surface of the nanostructure. The surface of the nanostructure will be considered as the periphery. 
Regarding claims 2 and 3, the functionalization with dimethylethylenediamine is taught (Abstract). This is considered as the alkylamine terminal.
Regarding claim 7, the amine is appended onto the Mg metal ion of the MOF (See Fig. 1). 
[AltContent: textbox ([img-media_image1.png] )]
This is the same as ligand L. 
Regarding claim 190, the reference teaches suspending the nanoporous material in the amine for functionalization (Pg. 7060, left column, paras 3 and 4). This will mostly expose the outer pores and surfaces. One skilled in the art would expect that not 100% internal pores will be exposed to the amine and there will be some internal pores that do not have the amine. 
Regarding claim 192, the reference teaches suspending the nanoporous material in the amine for functionalization (Pg. 7060, left column, paras 3 and 4). This will deposit the amine at the surface opening of the pores.

Allowable Subject Matter
Claim 191 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
There is no teaching or suggestion from the prior art regarding the amine only penetrating the pores up to only 1 nm deep. This is required by claim 191. 

Response to Arguments
Applicant's arguments filed 07/30/200 have been fully considered but they are not persuasive. Applicant argues that the Pinto does not teach the limitation regarding the amine being localized at a periphery surface of the nanoporous material. However, the reference also teaches that the nanostructure is mixed with an amine solution to functionalize it (Pg. 1388, left column, para 5). This will support the amine on the surface of the nanostructure. The surface of the nanoporous structure is considered the periphery.  
Applicant argues that Donald et al does not suggest that the amines are bound to the openings of the pore much less that the amine-containing compounds are bound to the surface of the pores. However, binding of the amine to the pore or surface are not required by the claims. The claims only requires the presence of amines (i.e., the amine “located at a periphery surface”. The reference teaches suspending the nanostructure in a mixture of amine for functionalization (Pg. 7060, left column, paras 3 and 4). This suspension will support the amine on the surface of the nanostructure. The surface of the nanostructure is considered the periphery.


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857.  The examiner can normally be reached on M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 5712721358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736